Citation Nr: 0621696	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to a compensable evaluation for service-
connected residuals of a tonsillectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from December 1972 to 
December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and May 2003 rating decisions of the RO. 

In April 2006, the veteran testified at a hearing before the 
undersigned, which took place at the RO.


FINDINGS OF FACT

1.  The veteran's claimed hearing loss is not a disability 
for VA compensation purposes.

2.  The veteran's claimed tinnitus is not shown to be related 
to his active duty service.

3.  The veteran's allergic rhinitis is not shown to be 
related to his active duty service.

4.  The veteran's service-connected residuals of a 
tonsillectomy are not manifested by any symptomatology 
attributable to the service-connected disorder.   



CONCLUSIONS OF LAW

1.  The veteran's alleged bilateral hearing loss is not due 
to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).

2.  The veteran's alleged tinnitus is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

3.  The veteran's allergic rhinitis is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

4.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
residuals of a tonsillectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
4.31, 4.97, Diagnostic Code 6599-6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in August 2002, September 2003, and March 2006 
letters, , the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  Finally, the March 2006 letter advised the 
veteran regarding disability ratings and effective dates as 
mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The record also contains several 
reports of VA medical examinations scheduled in furtherance 
of the veteran's claims as required by VCAA.  Id.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Hearing loss 

On February 2003 VA audiologic examination, results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
15
LEFT
10
10
20
25
20

Speech recognition was 100 percent on the right and 98 
percent on the left.  The examiner diagnosed normal hearing 
bilaterally and asserted that all audiologic results were 
well within normal limits and that there was no evidence of 
permanent ear conditions.

The foregoing evidence reflects that the veteran does not 
suffer from hearing loss within the meaning of VA law and 
regulations.  38 C.F.R. § 3.385.  Indeed, the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
speech recognition scores are not less than 94 percent in 
either ear.  Id.

Because the veteran does not presently suffer from bilateral 
hearing loss under 38 C.F.R. § 3.385, service connection for 
bilateral hearing loss cannot be granted.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  A prerequisite to the 
granting of service connection is the presence of a current 
disability.  Such has not been shown herein.  The Board notes 
that it need not discuss any history of possible hearing loss 
in the past, as current findings reveal no hearing loss.  
Service connection cannot be granted for historical 
disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Pursuant to a 
comprehensive audiologic examination in February 2003, a VA 
examiner did not find bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385.  This is the most recent 
relevant evidence of record.  There is no evidence of record 
that is more current reflecting the presence of bilateral 
hearing loss under 38 C.F.R. § 3.385.  The preponderance of 
the evidence, therefore, is against the veteran's claim.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Tinnitus

The service medical records reflect no complaints of 
tinnitus.  On separation, indeed, the veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
(explaining the military medical profile system).

On February 2003 VA audiologic examination, the veteran 
reported noise exposure both in and after service.  He 
claimed exposure to jet engine noise with the use of ear 
protection in service and the use of power tools at a factory 
after service without ear protection.  He also reported using 
power tools at home.  The examiner diagnosed normal hearing 
bilaterally and asserted that all audiologic results were 
well within normal limits and that there was no evidence of a 
permanent ear condition.

It appears from the February 2003 examination report that the 
veteran does not suffer from tinnitus.  Because he does not 
suffer from a present disability, service connection for 
tinnitus is denied.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  The Board recognizes that the veteran 
might well believe that he suffers from tinnitus.  The 
veteran, however, is not competent to offer medical diagnoses 
and opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Assuming, arguendo, that the veteran does suffer from 
tinnitus, there is no competent medical evidence showing that 
it is related to service.  Thus, service connection for 
tinnitus cannot be granted.  38 C.F.R. § 3.303.  Again, the 
veteran is not competent to offer an opinion regarding the 
etiology of his tinnitus, should it exist.  Espiritu, supra.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Allergic rhinitis

The veteran voiced several sinus complaints in service.  The 
separation medical examination report, however, reflects no 
findings of allergic rhinitis.  

An April 2002 VA progress note indicated a diagnosis of 
allergic rhinitis associated with seasonal allergies.

On March 2003 VA medical examination report, the examiner 
indicated that he saw no evidence of chronic sinusitis.  The 
examiner diagnosed allergic rhinitis and indicated that there 
was no way of determining the time of on set.  He opined that 
it was "less likely than not" that the veteran's condition 
had its onset in service.  In a May 2003 addendum to the 
examination report, after reviewing the service medical 
records, the examiner asserted that the veteran suffered from 
sinusitis and allergic rhinitis while in service.  However, 
these episodes were few in number, and the service medical 
records contained no relevant X-ray studies.  The examiner 
stated that even upon review of the service medical records, 
he could not conclude that allergic rhinitis started while 
the veteran was in service or that it occurred as a result of 
service.

On March 2005 VA medical examination, the diagnosis was 
"negative ear, nose, and throat examination except for the 
vocal chords."  

At his April 2006 hearing, the veteran asserted that his 
allergic rhinitis began in service and was caused by 
chemicals to which he was exposed in service.  

The latest medical evidence does not reflect the presence of 
allergic rhinitis.  In the absence of a present disability, 
service connection for allergic rhinitis cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  

The Board recognizes that allergic rhinitis may well come and 
go.  Nonetheless, even if the veteran still suffers from the 
condition, service connection cannot be granted.  The VA 
medical opinions discussed above indicate that the veteran's 
allergic rhinitis is not related to service.  As such, 
service connection for allergic rhinitis must be denied.  
38 C.F.R. § 3.303.

The Board reminds the veteran that his opinion regarding the 
etiology of his allergic rhinitis is not one upon which the 
Board may rely.  Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to VA medical 
findings, there is no nexus between allergic rhinitis and 
service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected residuals of a tonsillectomy 
have been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 6599-6516.  38 C.F.R. §§ 4.20, 
4.27, 4.97.  

On March 2005 VA medical examination, the veteran asserted 
that his chronic hoarseness was due to the removal of his 
tonsils in service.  The veteran, according to the examiner, 
was being followed because of chronic laryngitis, 
hyperkeratosis, and leukoplakia of both vocal chords.  
According to the examiner, the veteran was advised on 
numerous occasions that these conditions were due to smoking 
and the use of alcohol.  The examiner diagnosed a negative 
ear, nose, and throat examination except for the vocal 
chords.  The veteran had severe hyperkeratosis, possible 
leukoplakia, and possible carcinoma of the vocal chords and 
larynx.  The examiner opined that he did not believe the 
veteran's in-service tonsillectomy had anything to do with 
the throat.

At his April 2006 hearing, the veteran indicated that his in-
service tonsillectomy affected his vocal chords.  He also 
asserted that his hoarseness was a residuals of his 
tonsillectomy.  

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.  

Chronic laryngitis has been suggested as a possible 
diagnosis.  However, it is not associated with the veteran's 
tonsillectomy.  In any event, however, a 10 percent 
evaluation would not be warranted because inflammation of the 
vocal chords or mucous membrane has not been shown.  Under 38 
C.F.R. § 4.31, it is provided that where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
Because the criteria for a 10 percent evaluation are not met 
under Diagnostic Code 6516, no more than a zero percent 
evaluation can be assigned.  Id.

The Board need not examine the potential applicability of 
other diagnostic codes, as the most recent medical evidence 
reflects no symptomatology that is a residual of the 
veteran's in-service tonsillectomy.  See Francisco, supra.  
The veteran might well believe that the contrary is true.  
However, he is not shown to be competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


